We are coming to
the end of 1999, a date that many see as the end of an
epoch, given the proximity of the new millennium. The
imminence of its arrival invites us to reflect on the history
of men and women.
It is with humility that Western nations, such as
mine, consider the development of mankind, which well
before our year one was recorded by other calendars
during thousands and thousands of years, as homo sapiens
began to create tools of wood and metal, began to bury
their dead with dignity or to build empires and cultures
ever greater, and also ever more ephemeral. Today we
marvel at the mysterious paintings of prehistoric man,
such as we find in Andorra and throughout the Pyrenees,
or at the great architectural projects of ancient Egypt. Our
culture, our crafts, our way of life — all these have
certainly changed; but our intellect, though more
cultivated and filled with more knowledge, continues to
grasp at the problems of our existence in the same way,
with the same hesitations — caught between superstition,
cruelty and fear on the one hand and optimism and hope
on the other.
In short, at the dawn of the year 2000 we remain
essentially human and we can still discern in ourselves
the traces of our ancestors who were born of natural
evolution. However, the progress of human societies has
so intensively transformed our environment that our era
is intrinsically new and different from those that preceded
it. This new world, so recent and so obvious to us that it
appears it could not be otherwise, is the world of the new
millennium. Globalization defines the spirit of the age.
This phenomenon is of such importance that the General
Assembly should reflect upon it, each of us according to
his unique perspective. The universality of this
international forum — where, because of the far-
sightedness of its founders, all nations, large and small,
have the same voice — makes it the ideal place for a
sober reflection on globalization and its effects.
The nineteenth century saw the birth of nationalism,
which, in giving cohesion to human communities of all
sizes, mythologized its unifying elements, often to an
extreme. Andorra is a State, the fruit of a juridical
agreement that defined it, long before the coming of
nationalism. Our national essence is not based only on our
language, Catalan, which we share with our neighbours to
the south and to the north, or on other manifestations of
modern nationalism. Institutions are the pillars of our
community: a democratic parliamentary system that began
in 1419, a culture of peace that has continued
uninterrupted since 1278. Perhaps, since the Andorran
fatherland is the result of institutional and political ideas
worked out in a unique historical experience, born out of
23


a pact, we can emphasize these ideas today in this speech
so that here at the United Nations they can serve as
unifying institutional elements, thereby promoting the idea
that globalization should be shared by all in common
progress.
What is important in the new millennium is to know
how to orient this globalization with international criteria,
so that a son of the Argentine pampas or a daughter of
Gabon can equally laugh and cry at the same cartoon, so
that their freedom and ambitions can be equal and equally
unconstrained. For if their childhoods are no longer so
culturally separate, the political and economic opportunities
they have when they pass into adulthood should be equally
similar.
Globalization is probably the greatest opportunity for
humanity, but it will not develop its potential if it is not
accompanied by both principles and political action at the
highest levels which allow for the establishment of new
“post-national” communities with different cultures but with
similar characteristics, communities that together can work
towards a world of peace and economic progress. This will
never be realized without the United Nations, the
indispensable Organization. There are no indispensable
nations, just as there are not men and women who are
better than others because of the accident of their places of
birth. What exists today are the indispensable economic and
political precepts that our parents, survivors of the
Holocaust and other terrors of the Second World War, gave
to the United Nations and to the other international
organizations allied to it. This Organization, which many
love to criticize, while it may be distorted or weakened by
the weakness of its Members, is at its core the expression
of one of the greatest moments of the soul of humanity.
The political power of the United Nations comes from
the defence of the rights of man and the peaceful resolution
of conflicts. Its power in the economic sphere is based on
an ethical cry for development. I spoke before of the
children of the pampas or of Gabon, as I might speak of
children of the American Midwest or of East Asia or the
French Pyrenees or the Arab peninsula. Many of these boys
and girls will grow up with the same aspirations, instilled
in them by a global culture, but once the age of adulthood
is reached the possibilities for the exploitation of their
potentials is not the same, and in this great injustice lie the
seeds of new wars, exploitations and corruptions. For many
of these children globalization has little meaning.
We cannot turn our backs on the fact that 20 per cent
of mankind lives in conditions of extreme poverty, and that
many millions of others are very close to this state. What
does global culture represent for all of these people?
Perhaps simply a mirage of all that they might have had
and taken pleasure in had they been born citizens of a
richer country. The world has today more that 1.5 billion
people who lack access to potable water and basic
sanitation facilities and who are largely illiterate. What
kind of global community will we be creating if these
numbers do nothing but rise? The United Nations
indicated what needed to take place after the Social
Summit in Copenhagen in 1995. That conference traced
a path that we have begun to follow, but that must now
be followed with a firmer step. Why do we not, in the
decades to come, try to apply the desires expressed in
United Nations policy to economic organizations, such as
the World Trade Organization, the International Monetary
Fund and the World Bank? We must do this. Otherwise,
globalization cannot be any more than it is now: a
dictatorship of the financial world over people and their
legitimate representatives.
A discussion of the responsibility of those States that
administer economic aid returns us to the questions of
political rights, the advancement of democracy, the
transparency of the political and economic process and
the consolidation of the rule of law. Models exist, and if
they have been developed in specific nations of the earth,
these models do not carry any copyright. Human
communities are either free or not; there exists no other
possibility. True democracy, the freedom to choose the
people to administer the public good through regular
elections, is the only form of democracy that can be
defended. Today, with the information we have at our
fingertips, nobody should dare defend tyranny by
resorting to cultural arguments. During the first years of
the new century, it will be necessary to keep alive the
principles of the Universal Declaration of Human Rights,
so that people everywhere are educated in the social
responsibility of the individual and so that democracy is
accepted as the only natural form of governance for all
regimes.
The recent conflict in East Timor is a good example
of the opportunities as well as the dangers that the United
Nations has before it. On the one hand, we find ourselves
facing a long but productive process, in which a popular
vote accepted by all the parties will lead towards an
unequivocal resolution of a long-standing problem. On the
other hand, once this democratic process was effectively
carried out, violence broke out, and now we must react
quickly in order to stop the massacre. The United Nations
capacity for reaction and the mobilization of the forces of
24


the States that compose it is therefore essential. Here is the
third aspect of the United Nations that must become more
effective than it is at present. Peacekeeping must be
conducted using more powerful and better organized
mechanisms of intervention that allow for rapid action and
guarantee the effective conversion of words into deeds.
Globalization, a current reality, presents both
opportunities and dangers. In order for it to be a tool of
progress, it must be accompanied by a system that is both
political — involving democracy, the rule of law and
respect for human rights — and economic — involving the
goal of the eradication of poverty and encouragement of
development. Support for the system depends on the United
Nations having a real capacity for intervention so that
peacekeeping is more effective. This was the point of
departure for my series of observations. I can guarantee that
Andorra, a small State that has been a United Nations
Member only since 1993, will make every effort so that the
desire to make the United Nations an instrument for
positive globalization is not in vain. We are making
increasing efforts within the Organization.
Andorra's active participation in the Rome Conference
to establish an international criminal court, where it was the
second State, after Italy, to sign the Statute, which begins
with words written by Andorra well illustrates the efforts of
my country to aid and reinforce the rule of law in the
world.
I have the pleasure to announce to the Assembly today
that once the juridical analysis and translation from Catalan
has been completed, my Government will give to the
Consell General, our Parliament, a copy of the Statute for
ratification. We hope, therefore, shortly to be one of the
States that will permit the International Criminal Court
(ICC) to become a reality by being one of the first
countries to ratify the Statute for its entry into force.
Another small European State, San Marino, preceded us
towards this goal and we congratulate it on its speed and
support for the ICC.
The work of Andorra in the United Nations concerning
the rights of man continues to occupy a special place in this
fifty-fourth session of the General Assembly. In particular,
our delegation will follow with interest the work of the
Commission on Human Rights during its meetings in
Geneva. Andorra's desire to mark its opposition to the death
penalty as punishment for a crime will again be expressed.
We will also insist on the need to teach human rights to
children, as is emphasized in Article 29 of the Convention
on the Rights of the Child. We will also work this year on
other United Nations Conventions concerning human
rights to which Andorra has committed itself to adhere
pending internal proceedings.
The year 2001, as a result of the internal rotation of
the Western Group, will allow Andorra to be a member
of the Economic and Social Council. This represents an
important goal for us in our international life, and we are
pleased to inform the Assembly that Andorra has started
its preparatory work for its presence in this organ, so
important to the United Nations. The deliberations of the
next session of the Economic and Social Council which
will take place in New York in the year 2000. For the
session to take place in 200l in Geneva, where we will
participate as full members, the recent extension of our
Permanent Mission to the Geneva Headquarters will
assure our being able to carefully follow the proceedings.
To this end, I have asked our Permanent Representative
to establish at this session which of the members of his
team, and in what capacity, will be responsible for the
Economic and Social Council in 2001 for Andorra. This
preparation will ensure that our contribution will measure
up to the noble work of the Council, notably in the war
against poverty.
Still on the economic plane, Andorra's candidature
for the World Trade Organization represents one of the
most important current challenges for my country,
alongside the relationship we are exploring with our
neighbours in the European Union. As a small State
which tries to understand its economic opportunities, we
find the flows of global commerce, and our participation
in them, of particular interest.
In 1998 each Andorran gave around $6 to our annual
budget for contributions to the United Nations; this is the
per capita figure for the Andorran contribution to the
Organization. I am aware that it is not an enormous
contribution, but it is much greater than that which each
inhabitant of the biggest countries with a high income
pays or should pay. A good part of this figure was for
voluntary contributions towards disarmament. An
exhibition on children and small arms opened recently.
Prepared by the Department of Under-Secretary-General
Dhanapala and the United Nations Children's Fund
(UNICEF), and sponsored by Andorra, it will move to
different sites in the world to raise consciousness
concerning the tragedy brought about by the presence of
small arms in areas of conflict, especially for the young.
We have also made contributions towards programmes
designed to collect small arms in some of those countries
that suffer from an infestation of this plague. My country
25


intends to continue to contribute to initiatives such as these
in order to express our solidarity with the actions for peace
of the United Nations. It is right that a small country such
as mine, which has been blessed by 721 years of
uninterrupted peace should participate in the United Nations
in those acts which bring about a culture of peace.
The last time I visited the Headquarters of the United
Nations, during May of last year, I did so to present a
programme of computerization for the archives of the
Group of Western European and Other States to the high-
level working group on informatics. I am happy that the
diplomatic mission of a small State such as ours can bring
about the realization of this project, aided by the National
Computer Science Centre of Andorra. The server computers
installed at the Mission function at a good rhythm and other
regional groups have asked for information in order to
establish a similar system. I therefore reiterate the offer I
made last year concerning the cooperation of Andorra with
any other interested regional groups.
The United Nations is certainly imperfect, but it is the
best organization that we have to orient this unpredictable
world of the third millennium towards a culture of peace
and international solidarity and also along the path of
development.
There are many labours left unfinished: the reform of
the Security Council, the new tasks of the Trusteeship
Council, the revitalization of the Economic and Social
Council, the increase in possibilities for peacekeeping
operations, among others.
We have a great chance to change this world so
transformed by globalization. Do not forget, however, that
at the end of this century marked by the worst excesses of
humanity, the United Nations represents our charitable spirit
and at its centre there is not a machine, but human beings,
albeit exceptional ones: the first among them, Kofi Annan,
the Secretary-General; Didi Opertti, the outgoing President
of the General Assembly, whom we thank with all our
hearts for work well done; Theo-Ben Gurirab, the new
President, whom we congratulate on his election; and many
other persons who bring their individual beliefs to this
common house for humanity. It comforts us to think not
about systems, but rather about those people who,
indefatigable, work for a better world. Let us therefore have
the optimism to believe in our species. For I believe that,
as the Nobel Prize Winner William Falkner said:
“man will not merely endure: he will prevail. He is
immortal, not because he alone among creatures has
an inexhaustible voice, but because he has a soul, a
spirit capable of compassion and sacrifice and
endurance.”









